BLACKROCK FUNDS II BlackRock Secured Credit Portfolio (the “Fund”) Supplement dated April 27, 2016 to the Prospectus dated January 28, 2016 Effective immediately, C. Adrian Marshall, CFA, Mitchell Garfin, CFA and Carly Wilson are the portfolio managers of the Fund, and the following changes are made to the Fund’s Prospectus: The section of the Prospectus entitled “Fund Overview — Key Facts About BlackRock Secured Credit Portfolio — Portfolio Managers” is deleted in its entirety and replaced with the following: Portfolio Managers Name Portfolio Manager of the Fund Since Title C. Adrian Marshall, CFA 2012 Managing Director of BlackRock, Inc. Mitchell Garfin, CFA 2012 Managing Director of BlackRock, Inc. Carly Wilson 2012 Director of BlackRock, Inc. The section of the Prospectus entitled “Details About the Fund — How the Fund Invests — About the Portfolio Management of the Fund” is deleted in its entirety and replaced with the following: ABOUT THE PORTFOLIO MANAGEMENT OF THE FUND The Fund is managed by a team of financial professionals. C. Adrian Marshall, CFA, Mitchell Garfin, CFA and Carly Wilson are the portfolio managers and are jointly and primarily responsible for the day-to-day management of the Fund.
